U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended December 31, 2014 Commission File No. 000-51638 GULFSLOPE ENERGY, INC. (Exact Name of Issuer as Specified in its Charter) Delaware 16-1689008 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 2500 CityWest Blvd., Suite 800 Houston, Texas 77042 (Address of Principal Executive Offices) (281) 918-4100 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The number of shares outstanding of issuer’s common stock, as of February 9, 2015, was 661,019,557. 1 FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q (“Report”) contains statements that constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, as amended. All statements other than statements of historical facts included in this Report including, without limitation, statements in the Management’s Discussion and Analysis of Financial Condition and Results of Operations included in this Report, regarding our financial condition, estimated working capital, business strategy, the plans and objectives of our management for future operations and those statements preceded by, followed by or that otherwise include the words “believe”, “expects”, “anticipates”, “intends”, “estimates”, “projects”, “target”, “goal”, “plans”, “objective”, “should”, or similar expressions or variations on such expressions are forward-looking statements. We can give no assurances that the assumptions upon which the forward-looking statements are based will prove to be correct. Because forward-looking statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements. There are a number of risks, uncertainties and other important factors that could cause our actual results to differ materially from the forward-looking statements including, but not limited to, economic conditions generally and in the markets in which we may participate, competition within our chosen industry, technological advances and failure by us to successfully develop business relationships.A more detailed discussion of possible risks is included in “Risk Factors” included in our Annual Report on Form 10-K filed with the Securities and Exchange Commission on December 15, 2014. Except as otherwise required by the federal securities laws, we disclaim any obligations or undertaking to publicly release any updates or revisions to any forward-looking statement contained in this Report to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. 2 PART I - FINANCIAL STATEMENTS Item 1. Financial Statements. December 31, 2014 C O N T E N T S Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 3 GulfSlope Energy, Inc. Condensed Balance Sheets As of December 31, 2014 and September 30, 2014 (Unaudited) December 31, 2014 September 30, 2014 Assets Current Assets Cash and Cash Equivalents $ $ Restricted Cash Prepaid Expenses and Other Current Assets Total Current Assets Property and Equipment, Net of Depreciation Oil and Natural Gas Properties, Full Cost Method of Accounting Unproved Properties 2,055,978 Other Non-Current Assets Total Non-Current Assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts Payable $ $ Related Party Payable Accrued Expenses and Other Payables Accrued Interest Payable Notes Payable Loan from Related-Party Total Current Liabilities Accrued Expenses and Other Payables, Net of Current Portion - - Total Liabilities Stockholders' Deficit Preferred Stock; par value ($0.001); Authorized 50,000,000 shares none issued or outstanding Common Stock; par value ($0.001); Authorized 975,000,000 shares; 660,672,345 and 660,672,345 issued and outstanding, respectively Additional Paid-in-Capital Accumulated Deficit Total Stockholders' Deficit Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part to these condensed financial statements. 4 GulfSlope Energy, Inc. Condensed Statements of Operations For the Three Months Ended December 31, 2014 and 2013 (Unaudited) For the three months ended For the three months ended December 31, 2014 December 31, 2013 Revenues $ - $ - Impairment of Oil and Natural Gas Properties - General & Administrative Expenses Net Loss from Operations Other Income/(Expenses): Interest Income Interest Expense Net Loss Before Income Taxes Provision for Income Taxes - - Net Loss $ $ Loss Per Share - Basic and Diluted $ ) $ Weighted Average Shares Outstanding – Basic and Diluted The accompanying notes are an integral part to these condensed financial statements. 5 GulfSlope Energy, Inc. Condensed Statements of Cash Flows For the Three Months Ended December 31, 2014 and 2013 (Unaudited) For the three months ended December 31, 2014 For the three months ended December 31, 2013 OPERATING ACTIVITIES Net Loss $ $ Adjustments to reconcile net loss to net cash From Operating Activities: Impairment of Oil and Natural Gas Properties - Depreciation Stock Issued for Services Changes in Operating Assets and Liabilities (Increase)/Decrease in Prepaid Expenses Increase/(Decrease)in Accounts Payable Increase/(Decrease) in Related Party Payable Increase/(Decrease) in Accrued Interest Increase/(Decrease) in Accrued Liabilities Net Cash From Operating Activities INVESTING ACTIVITIES Exploration Costs Purchase of Equipment Net Cash From Investing Activities FINANCING ACTIVITIES Restricted Cash Proceeds from Stock Issuance - Payments on Note Payable Payments on Related Party Loans - Net Cash From Financing Activities Net Increase/(Decrease) in cash Beginning Cash Balance Ending Cash Balance $ $ Supplemental Schedule of Cash Flow Activities Cash Paid for Income Taxes $ - $ - Cash Paid for Interest $ $ Non-Cash Financing and Investing Activities Stock Issued on Conversion of Related Party Note $ - $ Prepaid Asset Financed by Note Payable $ $ Settlement of Accrued Expenses through Stock Issuance $ - $ Capital Expenditures Included in Accounts Payable $ $
